Name: Council Directive 81/1015/EEC of 15 December 1981 amending Directive 76/625/EEC concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees
 Type: Directive
 Subject Matter: documentation;  cultivation of agricultural land;  economic analysis;  agricultural activity;  production
 Date Published: 1981-12-23

 Avis juridique important|31981L1015Council Directive 81/1015/EEC of 15 December 1981 amending Directive 76/625/EEC concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees Official Journal L 367 , 23/12/1981 P. 0031 - 0031 Finnish special edition: Chapter 3 Volume 14 P. 0097 Spanish special edition: Chapter 03 Volume 23 P. 0247 Swedish special edition: Chapter 3 Volume 14 P. 0097 Portuguese special edition Chapter 03 Volume 23 P. 0247 COUNCIL DIRECTIVE of 15 December 1981 amending Directive 76/625/EEC concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees (81/1015/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Member States submit the results of the survey carried out pursuant to Directive 76/625/EEC (3), as last amended by the 1979 Act of Accession, by production area and not by the list of territories set out in the Annex to that Directive; Whereas experience has shown that some Member States have encountered difficulties in meeting the final date mentioned in Articles 5 (1) and 6 (1) of the said Directive ; whereas provision should therefore be made for a longer period; Whereas it is desirable that the annual estimates of areas of fruit trees cleared referred to in the said Article 5 (1) be broken down by variety; Whereas, owing to special circumstances, it will not be possible for one Member State to collect data by density classes during the 1982 survey, and it is therefore appropriate to grant this Member State a derogation in respect of the 1982 survey; Whereas the financial responsibility of the Community must be defined with regard to expenditure incurred by Greece for the 1982 survey, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 76/625/EEC is hereby amended as follows: 1. The following shall be added to Article 2 (1)point C: "However, the United Kingdom is not required todetermine the density of plantation whenconducting the 1982 survey." 2. The second subparagraph of Article 4 (2) shall bedeleted. 3. The first subparagraph of Article 5 (1) shall bereplaced by the following: "Member States shall make annual estimates of theareas of fruit trees of the species referred to inArticle 1 (1) cleared in their territory and shallnotify the results of their estimates to the Commissionby 31 March of the following year at the latest.In so far as possible, these estimates must distinguishbetween varieties." 4. In the second subparagraph of Article 5 (1) thewords "by 31 December at the latest" shall bereplaced by the words "by 31 March of the followingyear at the latest". 5. Article 6 (1) shall be replaced by the following: "1. Member States shall make annual estimatesof the areas of fruit trees of the species referred toin Article 1 (1) planted in their territory and shallnotify the results of their estimates to the Commissionby 31 March of the following year at the latest.In so far as possible, these estimates must distinguishbetween varieties." 6. The following subparagraph shall be inserted inArticle 10 (1), immediately after the list of MemberStates: "Contributions to the expenditure incurred byGreece on the 1982 survey shall be entered in thebudget of the European Communities up to amaximum amount of 85 000 ECU." 7. The Annex shall be repealed. Article 2 This Directive is addressed to the Member States. Done at Brussels, 15 December 1981. For the Council The President P. WALKER (1) OJ No C 246, 26.9.1981, p. 3. (2) OJ No C 327, 14.12.1981, p. 79. (3) OJ No L 218, 11.8.1976, p. 10.